Filing # 882983583 BIRPS4/ISMPVS IRSYGAM-1 Filed 07/03/19 Page 1 of 9 PagelD 5

IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
IN AND FOR PASCO COUNTY, FLORIDA

CIVIL DIVISION
BROOKE KIRBY,
Plaintiff,
CASE NO.:
. DIVISION:

THE COTTAGES OF PORT RICHEY, INC.,
TRUSTED SENIOR CARE, INC.

Defendants.
i

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, BROOKE KIRBY (“Plaintiff”), by and through undersigned counsel, hereby
sues Defendants, THE COTTAGES OF PORT RICHEY, INC. and TRUSTED SENIOR CARE.
INC, (“Defendants”), and in support of her claims states as follows:

JURISDICTION AND VENUE

L. This is an action for damages in excess of $15,000, exclusive of interest, fees. and
costs, for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., the
Florida Private Whistleblower Act (“FPWA”), Fla. Stat. 448.102, and Florida common law.

2. Venue is proper in Pasco County because all of the events giving rise to these

claims occurred in this County.

PARTIES
3. Plaintiff is a resident of Pasco County, Florida.
4, Defendants operate a nursing home in New Port Richey, in Pasco County,

Florida.

Electronically Filed Pasco Case # 2019CA001375CAAXES 04/22/2019 11:05:56 AM
Case 8:19-cv-01614-JSM-AAS Document1-1 Filed 07/03/19 Page 2 of 9 PagelD 6

GENERAL ALLEGATIONS

5. Plaintiff has satisfied all conditions precedent, or they have been waived.

6. Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

7, Plaintiff requests a jury trial for all issues so triable.

8. At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to
the individual coverage of the FLSA.

9. At all times material hereto, Plaintiff was an “employee” of Defendants within the
meaning of the FLSA,

10. At all times material hereto, Defendants were an “employer” within the meaning
of the FLSA, 29.U.S.C. §203(d),

11. Defendants continue to be an “employer” within the meaning of the FLSA.

12. At all times material hereto, Defendants were and continue to be an enterprise
engaged in the “providing of services for commerce” within the meaning of the FLSA, 29 U.S.C,
§§ 203(r) and 203{s).

13. At all times relevant to this action, the annual gross sales volume of Defendants
exceeded $500,000 per vear.

14. At all times material hereto, Plaintiff was an “employee” of Defendants within the
meaning of the FPWA, Fla. Stat. 448.101(2). |

1S. At all times material hereto, Defendants were an “employer” within the meaning
of the FPWA, Fla. Stat 448.101(3).

FACTS

Bo
Case 8:19-cv-01614-JSM-AAS Document1-1 Filed 07/03/19 Page 3 of 9 PagelD 7

16. Plaintiff began working for Defendants as an Office Manager in April 2017, and
she worked in this capacity until August 2018.

17. Plaintiff requested Defendants provide a place shielded from view and free from
intrusion from coworkers and the public, so that Plaintiff could express breast milk.. The
Defendants provided her access to the women’s bathroom.

18. Plaintiff refused to use the bathroom to express milk and again Plaintiff again
requested Defendants provide a place shielded from view and free from intrusion from
coworkers and the public, so that Plaintiff could express breast milk.

19. Defendants provided Plaintiff with a place for expressing breast milk which
contained a surveillance camera .

20. Plaintiff inquired as to whether the camera was operable and received a written
statement from defendants that the camera was not working.

al. That was a false statement and the camera in the room in which she expressed
milk recorded Plaintiff, on numerous occasions, while she expressed breast milk.

22, Defendants failed to provide Plaintiff a place shielded from view and free from
intrusion from coworkers and the public, in violation of the FLSA.

23. In August 2018, Defendants retaliated against Plaintiff for pursuing her rights
under the FLSA by terminating Plaintiff. Defendants’ actions were willful, and showed reckless
disregard for the provisions of the FLSA.

24. By filming Plaintiff while she was expressing breast milk, Defendants
intentionally intruded upon the Plaintiff's solitude, seclusion, and personal affairs in a manner
that is highly offensive to the reasonable person, and in doing so intruded upon Plaintiff's

seclusion.

Seat
Case 8:19-cv-01614-JSM-AAS Document 1-1 Filed 07/03/19 Page 4 of 9 PagelD 8

25. Defendants are an employer and as an employer they are subject to the provisions
of the Occupational Safety and Health Act (SOSHA”) 29 U.S.C. § 655(a)(1).

26. Defendants were required to furnish a place of employment free from recognized
hazards that are causing or are likely to cause death or serious physical harm to employees.

27. Plaintiff objected to and refused to participate in activities and practices of
Defendants which Plaintiff had a good faith, reasonable belief were violations of and/or were
actual violations of laws, rules. and regulations, including but not limited to OSHA,

28. During the course of her employment, Plaintiff complained to Defendants about a
recognized hazard that caused or could cause death or serious physical harm to employees.
Specifically. Plaintiff complained about mold in the workplace.

29, In August 2018, Defendants terminated Plaintiff's employment in retaliation for
her objection and refusal to participate in Defendants’ illegal behavior and for engaging in
protected activity under the FPWA.

30. In exchange for Plaintiff's service, Defendants agreed to pay Plaintiff an hourly

wage and commission for her work.

31. Defendants failed to pay Plaintiff all wages and commissions owed to Plaintiff.
32. Plaintiffs unpaid commissions constitute “wages” under Florida common law, as

well as under Fla. Stat. § 448.08.
33. Defendants’ failure to pay Plaintiff all of Plaintiffs wages was willful.

COUNT I~ FLSA VIOLATION

34. Plaintiff realleges and readopts the allegations of paragraphs | through 24 of this

Complaint, as though fully set forth herein.
Case 8:19-cv-01614-JSM-AAS Document 1-1 Filed 07/03/19 Page 5 of 9 PagelD 9

35. During the statutory period, Plaintiff requested a place for the expression of breast

milk shielded from view and free from intrusion from coworkers and the public but was not

provided such a place in accordance with the FLSA.

o

36. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

37, As a result of the foregoing, Plaintiff has suffered damages.

WHEREFORE, Plaintiff demands:

 

a} Judgment against Defendants for an amount equal to Plaintiffs unpaid
back wages at the applicable overtime rate;

b) Judgment against Defendants, stating that Defendants’ violations of the
FLSA were willful:

¢) An amount equal to Plaintiff's overtime damages as liquidated damages;

d) To. the extent liquidated damages are not awarded, an award of
prejudgment interest;

€) A declaratory judgment that Defendants’ practices as to Plaintiff were
unlawful, and a grant of equitable relief to Plaintiff:

f) All costs and attorney’s fees incurred in prosecuting these claims; and

2) For such further relief as this Court deems just and equitable.

COUNT H— FLSA RETALIATION
38. Plaintiff realleges and readopts the allegations of paragraphs 1 through 24 of this

Complaint, as though fully set forth herein.

39. By demanding to be treated in accordance with FLSA, Plaintiff engaged in

protected activity under the FLSA.

At
Case 8:19-cv-01614-JSM-AAS Document1-1 Filed 07/03/19 Page 6 of 9 PagelD 10

40. By terminating Plaintiff for requesting a place for the expression of breast milk
shielded from view and free from intrusion from coworkers and the public. Defendants retaliated
against Plaintiff for engaging in protected activity under the FLSA.

41. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of 29 U.S.C. § 207.

42. As a result of the foregoing, Plaintiff was injured by Defendants* violations of the
FLSA.

WHEREFORE, Plaintiff demands:

(a) A jury trial on all issues so triable:

(b) That process issue and that this Court take jurisdiction over the case;

(c} That this Court enter a judgment, stating that Defendants retaliated against
Plaintiff in violation of the FLSA;

(d) Compensation for lost wages, benefits, and other remuneration:

(e) Compensatory damages, including emotional distress, allowable at law;
and
(fh For such further relief as this Court deems just and equitable.

COUNT Ill - COMMON LAW INTRUSION UPON SECLUSION
43. Plaintiff realleges and readopts the allegations of paragraphs 1 through 25 of this
Complaint, as though fully set forth herein.
44. Defendants represented to Plaintiff that the room provided for the expression of
breast milk was private, when in fact the roomed contained a camera that filmed Plaintiff while

she nursed.
Case 8:19-cv-01614-JSM-AAS Document1-1 Filed 07/03/19 Page 7 of 9 PagelD 11

4

LA

By filming Plaintiff while she was nursing in a private place, Respondent
intentionally intruded upon the solitude or seclusion of the Plaintiff in a way that is highly
offensive to the reasonable person.

46. The actions of Respondent constitute an intrusion upon seclusion, as defined by
the Restatement of Torts § 652b, adopted by the Florida Supreme Court in Cason v, Baskin, 155
Fla. 198, 20 So 2d 243 (Fla. 1944).

47. As result of the foregoing, Plaintiff suffered damages.

WHEREFORE, Plaintiff demands
a) A jury trial on all issues so triable;
b) That process issue and that this Court take jurisdiction over the case;

c) Judgment against Defendants for Plaintiff's lost wages, benefits, and other
remuneration:

d) Any other compensatory damages allowable at law:

e) All costs, attorney’s fees, and reasonable expenses incurred in prosecuting these
claims, in accordance with Fla. Stat. §448.104; and

f) For such further relief as the Court deems just and equitable.
COUNT IV —FPWA VIOLATION
48. Plaintiff realleges and readopts the allegations of paragraphs | through 30 of this
complaint.
49. Plaintiff's termination was in retaliation for Plaintiff's activities protected by the
FPWA, including complaining about a violation ofa law, rule or regulations
50. Defendants retaliated against Plaintiff for engaging in protected activity under the
FPWA by terminating Plaintiff's employment.
31. As a result of the foregoing, Plaintiff suffered damages.

WHEREFORE, Plaintiff demands
Case 8:19-cv-01614-JSM-AAS Document1-1 Filed 07/03/19 Page 8 of 9 PagelD 12

a) A jury trial on all issues so triable;

b) That process issue and that this Court take jurisdiction over the case:

c) Judgment against Defendants for Plaintiff's lost wages, benefits, and other
remuneration:

d) Any other compensatory damages allowable at law:

e) All costs, attorney’s fees, and reasonable expenses incurred in prosecuting these
claims, in accordance with Fla. Stat. §448.104; and

f) For such further relief as the Court deems just and equitable.

COUNT V — UNPAID WAGES UNDER FLORIDA COMMON LAW

52. Plaintiff realleges and readopts the allegations of paragraphs | through 34 of this

Complaint, as though fully set forth herein.

53. During the statutory period, Plaintiff worked for Defendants, and Defendants

agreed to pay Plaintiff for Plaintiff's services.

54. Defendants failed to pay Plaintiff all “wages” owed to Plaintiff, including

Plaintiff's commissions for her work.

55. Asaresult of the foregoing, Plaintiff has suffered damages.

WHEREFORE, Plaintiff demands:

hb

i)

))

k)

i)

A jury trial on all issues so triable:

That process issue, and that this Court take jurisdiction over the case:
Judgment against Defendants for an amount equal to Plaintiffs unpaid
back wages;

All costs and attorney’s fees incurred in prosecuting these claims, in
accordance with Fla. Stat. § 448.08;

For such further relief as this Court deems just.
Case 8:19-cv-01614-JSM-AAS Document1-1 Filed 07/03/19 Page 9 of 9 PagelD 13

JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Respectfully submitted,

JW

STEVEN G. WENZEL

Florida Bar Number: 159045
WENZEL FENTON CABASSA, P.A.
LL1ON. Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813-223-6545
Facsimile: 813-229-8712

Email: swenzel@wiclaw.com
Email: reooke@wiclaw.com
Attorneys for Plaintiff
